CARR, Presiding Judge.
In the court below the plaintiff recovered a judgment against the defendant on a common count complaint for an amount alleged to be due on an account.
The brief of appellant in no manner complies with Supreme Court Rule No. 10, Code 1940, Tit. 7, Appendix.
We think that appellate court rules-should be liberally construed if there is a substantial compliance therewith.
These rules were promulgated to serve a convenient and useful purpose. Their provisions should not be entirely ignored. To permit such a disregard would in effect destroy and nullify the rules.
In the instant case we. hold that each of the assignments of error is waived. T. J. Perry & Son v. Harrison, 24 Ala.App. 356, 135 So. 409.
The judgment below is ordered affirmed.
Affirmed.